Matthew A. Swendiman Direct:513.629.2750 mswendiman@graydon.com May 19, 2014 VIA EDGAR U.S. Securities and Exchange Commission Filing Desk treet, N.E. Washington, DC 20549 RE: 360 Funds (the “Trust”) (File No. 333-195775) Ladies and Gentlemen: Attached please find Pre-Effective Amendment No. 1 (the “Amendment”) to the Trust's Registration Statement on Form N-14/A. The Amendment is made solely to add delaying amendment language pursuant to Rule 473 to the document’s facing page. Please also note that the original N-14 filing was mistakenly presented as Pre-Effective Amendment No. 1, so that portion of the facing page has not been changed. If you should have any questions or comments regarding the foregoing, please contact the undersigned at (513) 629-2750. Thank you in advance for your consideration. Very truly yours, /s/ Matthew A. Swendiman Matthew A. Swendiman, On behalf of the 360 Funds cc: Ms. Deborah O’Neal-Johnson Division of Investment Management U.S. Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Mr. Randall Linscott M3Sixty Administration, LLC 4520 Main Street Suite 1425 Kansas City, MO 64111
